Case 15-23111        Doc 40     Filed 10/23/18     Entered 10/23/18 16:54:56          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 23111
         John Salley
         Lula M Salley
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/06/2015.

         2) The plan was confirmed on 08/24/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/19/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/16/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-23111             Doc 40           Filed 10/23/18    Entered 10/23/18 16:54:56                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $24,893.60
           Less amount refunded to debtor                                  $902.85

 NET RECEIPTS:                                                                                            $23,990.75


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,895.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $994.36
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,889.36

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Capital One                               Unsecured           0.00           NA              NA            0.00        0.00
 Cavalry SPV I LLC                         Unsecured         423.00        423.13          423.13           0.00        0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured         557.00        603.95          603.95           0.00        0.00
 CCI Contract Callers, Inc                 Unsecured      2,538.00            NA              NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured           0.00        120.00          120.00           0.00        0.00
 Credit Management Lp                      Unsecured         322.00           NA              NA            0.00        0.00
 Credit Management Lp                      Unsecured         125.00           NA              NA            0.00        0.00
 ER Solutions/Convergent Outsourcing, IN   Unsecured         168.00           NA              NA            0.00        0.00
 First Premier Bank                        Unsecured         859.00           NA              NA            0.00        0.00
 Gateway One Lending & Finance LLC         Unsecured            NA       8,740.54        8,740.54           0.00        0.00
 Gateway One Lending & Finance LLC         Secured       20,314.00     20,365.54        11,625.00      7,979.52    1,354.13
 Harris & Harris Ltd                       Unsecured         180.00           NA              NA            0.00        0.00
 Harvard Collection                        Unsecured      2,267.00            NA              NA            0.00        0.00
 Illinois Title Loans                      Unsecured           0.00        464.45          464.45           0.00        0.00
 Illinois Title Loans                      Secured        1,427.00       1,891.45        1,427.00        799.56      108.90
 Internal Revenue Service                  Unsecured     12,000.00     14,691.17        14,691.17           0.00        0.00
 Internal Revenue Service                  Priority            0.00      1,871.87        1,871.87           0.00        0.00
 Mcsi Inc                                  Unsecured         450.00           NA              NA            0.00        0.00
 Midland Funding LLC                       Unsecured      1,128.00       1,362.37        1,362.37           0.00        0.00
 Municipal Collections Of America          Unsecured         500.00        500.00          500.00           0.00        0.00
 Municipal Collections Of America          Unsecured         200.00        200.00          200.00           0.00        0.00
 Portfolio Recovery Associates             Unsecured      1,043.00            NA              NA            0.00        0.00
 Portfolio Recovery Associates             Unsecured         890.00        874.70          874.70           0.00        0.00
 Portfolio Recovery Associates             Unsecured         414.00      1,042.68        1,042.68           0.00        0.00
 Portfolio Recovery Associates             Unsecured           0.00      1,185.32        1,185.32           0.00        0.00
 Portfolio Recovery Associates             Unsecured         105.00         80.94           80.94           0.00        0.00
 Portfolio Recovery Associates             Secured       10,985.00       9,650.00        9,650.00      7,794.17    1,065.11
 Suncash                                   Unsecured         600.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-23111        Doc 40      Filed 10/23/18     Entered 10/23/18 16:54:56             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $22,702.00         $16,573.25           $2,528.14
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $22,702.00         $16,573.25           $2,528.14

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $1,871.87               $0.00             $0.00
 TOTAL PRIORITY:                                          $1,871.87               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,289.25               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,889.36
         Disbursements to Creditors                            $19,101.39

 TOTAL DISBURSEMENTS :                                                                     $23,990.75


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/23/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
